        Case 1:20-cv-08678-RA
             1:20-cv-05593-RA Document 13
                                       52 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
JENNIFER ECKHART and CATHY AREU,      :
                                      :
                         Plaintiffs,  :            Civil Case No. 1:20-cv-05593
                                      :
       against                        :
                                      :
FOX NEWS NETWORK, LLC, ED HENRY,      :
SEAN HANNITY, TUCKER CARLSON and      :
HOWARD KURTZ, in their individual and :
professional capacities,              :

                     Defendants.
----------------------------------- X




DEFENDANTS FOX NEWS NETWORK, LLC, TUCKER CARLSON, SEAN HANNITY,
       AND HOWARD KURTZ’S RULE 11 MOTION FOR SANCTIONS


                                              September 29, 2020

 Anthony J. Dick                              Kathleen M. McKenna, Esq.
 J. Benjamin Aguiñaga                         Lloyd B. Chinn, Esq.
 Ariel N. Volpe                               Keisha-Ann G. Gray, Esq.
 JONES DAY                                    Danielle J. Moss, Esq.
 51 Louisiana Ave., NW                        Yonatan L. Grossman-Boder, Esq.
 Washington, DC 20001                         PROSKAUER ROSE LLP
 Tel. (202) 879-3939                          Eleven Times Square
 Fax. (202) 626-1700                          New York, New York 10036-8299
 E-mail: ajdick@jonesday.com                  Tel. (212) 969-3000
                                              Fax. (212) 969-2900
                                              E-mail: kmckenna@proskauer.com

                     Attorneys for Defendants Fox News Network, LLC,
                     Tucker Carlson, Sean Hannity, and Howard Kurtz




                                          1
          Case 1:20-cv-08678-RA
               1:20-cv-05593-RA Document 13
                                         52 Filed 09/29/20 Page 2 of 2




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and the

Affidavits and Exhibits annexed thereto, Defendants move the United States District Court for the

Southern District of New York (located in the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York) for an order imposing sanctions on Plaintiff Catherine

Areu and her counsel under Federal Rule of Civil Procedure 11(c).



Dated: September 29, 2020


                                            By:     /s/ Kathleen M. McKenna
                                                    Kathleen M. McKenna, Esq.
                                                    Lloyd B. Chinn, Esq.
                                                    Keisha-Ann G. Gray, Esq.
                                                    Danielle J. Moss, Esq.
                                                    Yonatan L. Grossman-Boder, Esq.
                                                    PROSKAUER ROSE LLP
                                                    Eleven Times Square
                                                    New York, New York 10036-8299
                                                    Tel. (212) 969-3000
                                                    kmckenna@proskauer.com

                                                    Anthony J. Dick
                                                    J. Benjamin Aguiñaga
                                                    Ariel N. Volpe
                                                    JONES DAY
                                                    51 Louisiana Ave., NW
                                                    Washington, DC 20001
                                                    Tel. (202) 879-3939
                                                    ajdick@jonesday.com

                                                    Attorneys for Defendants
                                                    Fox News Network, LLC, Tucker Carlson,
                                                    Sean Hannity, and Howard Kurtz




                                               2
